Title: To Benjamin Franklin from Joseph Galloway, 9 October 1767
From: Galloway, Joseph
To: Franklin, Benjamin


Dear Friend
Philada. Octr. 9. 1767
I wrote you a few Lines yesterday per Packet.
Our Election is now over, and all the Old Members (save a few that resigned) again are returned as Representatives in Assemby: And in the stead of those who are left out, such are come in as are warm for the Change of our Government. So that I have no Doubt but you will receive from the New House further Instructions respecting that necessary and important Measure.
I have received your Favor per Mr. Neave, acknowledging the Receipt of a Bill of £250 Sterling—But none mentioning the Bills I have remitted for the Residue of your Salary, being £750. At the End of last Session the House Granted you £500 Sterling for that Year, which I now remit in the Bills following.


Henry Hills payable to Mr. Meredith and by him indorsed for
}
£255
13s.
8d.


  Dom[inic]k Joyce & Co. Do. payable to Hobart Pemberton & Bringhurst and by them Indorsed for
  }
121
6s.
4d.


  James Pembertons Do. for

100
0s.
0d.

  James Millers Do. payable to James Pemberton and by him Indorsed
  }
23
    0s.
    0d.


  
  
£500
0s.
0d.


Whether it is your Inclination that I shoud remit this Money or not I am uncertain, If I err pray Let me know as I may otherwise proceed in my Error the next Year.
I have Seen the Act of Parliament laying certain Duties on Paper &c. imported into America and appropriating those Duties to the Payment of the Governors and Judges Salaries &c.—Will not this Measure Assist us in obtaining the Change? Must Pennsylvania and Maryland raise Money for the Support of all the Royal Governments, and by far the greatest Share, and not have any Part of it appropriated towards the Support of their own Officers—If Part should be applied towards the Support of our Civil Authority will not the Crown Name the Governor, or will it pay Men Who are Named by its Subjects? I shoud imagine, if this Measure has been adopted to create a System of Influence in America dependant on the Crown, as it evidently appears to be, the Administration will never leave so great a Chasm in it, as not to include Pennsylvania Maryland, Connecticut and Rhode Island, Governments which Contain near 2/5 of the People of all the Colonies? I confess I do not like the Scheme, and wish it had never been thought of—But Since the Thing is done, and I see no Probability of undoing it—I think we shall under this Circumstance be ever unhappy till the wishd for Change takes Place—Indeed I don’t well see how the Publick Weal of this Province can be affected by it—For the Governor of this Province is already independant of the People, if the Revenues of upwards of £4000, per Annum can make him so—And as we have now no Money in the Assemblys Disposition, It will ever hereafter be in vain to Attempt to Stop the Payment of the usual Sum annually allowed him—As he will never pass a Bill for the Support of our Agents or payment of the Publick Debts without it—Besides if the Governor and Judges are to be independant of the People, as they now really are, I think it will be infinitely better that they shoud also be independant of the Proprietors, whose Interest so often Clashes with that of the People.
I write, in Haste, and have only Time to add That I am My Dear Friend, with great Truth yours most Affectionately
Jos. Galloway
Benjamin Franklin Esqr.
